Citation Nr: 0026192	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
March 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Although a fiduciary has been appointed, the 
fiduciary is not prosecuting the appeal.


REMAND

Briefly, the veteran contends that he is competent for VA 
purposes.  The record reflects that he was afforded VA 
examinations in March 1999 and October 1999 in connection 
with the instant claim, but does not reflect that a field 
investigation has been performed.  In addition, records 
pertaining to recent psychiatric treatment of the veteran by 
VA have not been associated with the claims folder.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
treatment records from the 
Pittsburgh, Pennsylvania VA Medical 
Center for April 1996 to the present 
should be obtained.

2.  The RO should request the 
Veterans Services Officer of 
jurisdiction to develop information 
concerning the veteran's social, 
economic and industrial adjustment.  
In particular, a field investigation 
should be conducted for the purpose 
of determining whether the veteran 
is competent to handle his funds.  
The investigator should elicit 
appropriate information in order to 
ascertain the impact of the 
veteran's psychiatric disability on 
his social, economic and industrial 
adjustment.  The investigator should 
set forth all findings and 
conclusions in detail, and the 
rationale for all opinions expressed 
should be provided.  The report must 
be typed.

3.  Then, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a psychiatrist who has 
not previously examined him, if 
available, to determine whether the 
veteran is competent for VA 
purposes.  Any indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should provide 
an opinion concerning whether the 
veteran, because of injury or 
disease, lacks the mental capacity 
to contract or to manage his own 
affairs, including disbursement of 
funds without limitation.  The 
rationale for all opinions expressed 
should be provided.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
the examiner for proper review of 
the pertinent history.  The 
examination report is to reflect 
that such a review of the claims 
folder was made.  The report must be 
typed.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
field investigation and psychiatric 
examination, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of whether the veteran is 
competent for VA purposes.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


